Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 07/08/2021. 
Claim 39 is added.
The amendment to the specification has been accepted by the Examiner. 
Claims 2-39 are pending.
Response to Arguments
This is in response to the Applicant's argument remarks filed on 07/08/2021.
The Double Patenting remains being the issue in the Office Action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-69 of U.S. Patent No. US 10235204 B2. 
Comparing the current claims to the claims in the US patent:
As per claims 2-15, 39:
Current claims
Claims in U.S. Patent No. US 10235204 B2.
2. A method for monitoring status of elements of a processing environment the elements including computing devices, applications, and data processing jobs, in which the processing environment processes data in records with fields, the method including:


monitoring a status of each of one or more computing devices;

monitoring a status of each of one or more applications, wherein each application is a software program hosted by at least one of the monitored computing devices;
monitoring a status of each of one or more data processing jobs,

wherein each data processing job is executed, using at least one of the monitored applications, on one or more of the monitored computing devices,

wherein a data processing job is hosted by at least one of the monitored, when executed, receives input data records from a data source, 
the input data records having one or more fields containing 

performs one or more operations to process the ; 
enabling display, on a user interface, of information indicative of one or more of the status of at least one of the monitored computing devices, a status of at least one of the monitored applications, or a status of at least one of the monitored data processing jobs; and
responsive to receipt of user input via the user interface, causing an action to be performed to affect (* ) the status of one or more of: at least one of the monitored  computing devices, at least one of the monitored applications, and at least one of the monitored data processing jobs.

Claim 1 
A method including:







monitoring a status of each of one or more computing devices;

monitoring a status of each of one or more applications, wherein each application is a software program hosted by at least one of the computing devices;
monitoring a status of each of one or more data processing jobs,

wherein each data processing job is executed on one or more of the computing devices using at least one of the applications,


wherein a data processing job, when executed, receives data records from a data source 

hosted by at least one of the computing devices, 




performs one or more operations to process the received data records, and outputs the processed data records to a destination hosted by at least one of the computing devices,




(Claim 28, depends on claim 1)
28. The method of claim 1, including displaying, on a user interface, to information indicative of relationships among the one or more computing devices, the one or more applications, and the one or more jobs.

(Claim 1)
determining that one of the status of one of the computing devices, 
(*) the status of one of the applications, and the status of one of the data processing jobs is indicative of a performance issue associated with the corresponding computing device, application, or data processing job, the determination being made based on a comparison of a performance of the computing device, application, or data processing job and at least one predetermined criterion; and
enabling an action to be performed associated with the performance issue.



3.   The method of claim 2, wherein the monitoring includes
monitoring the status of each of the one or more computing devices, the status of each of the one
or more applications, and the status of each of the one or more data processing jobs using an
integrated control system.

4.   The method of claim 2, wherein causing an action to be performed includes automatically performing the action.


5.   The method of claim 2, wherein monitoring the status of a
computing device includes monitoring one or more of a CPU usage of the computing device and
a memory usage of the computing device.



7.   The method of claim 2, wherein causing an action to be performed includes enabling a user to configure one or more of the applications.

8.   The method of claim 2, wherein monitoring the status of an application includes monitoring a license status of the application.

9.   The method of claim 8, wherein causing an action to be performed includes prompting a user for a license key associated with the application.

10.   The method of claim 8, wherein causing an action to be performed includes updating the license status of the application based on a received license key.


11.   The method of claim 2, wherein monitoring the status of a
data processing job includes monitoring one or more of an activity of the data processing job, an
actual start time of the data processing job, an estimated start time of the data processing job, a
processing duration associated with the data processing job, and a size of the data processing job.






12.   The method of claim 2, wherein monitoring the status of a data processing job includes monitoring the status of one or more of a database, a queue, and a file associated with the data processing job.






13. The method of claim 2, including automatically identifying one or more of at least one of the computing devices to be monitored, at 

14.   The method of claim 2, including predicting that one of the computing devices, applications, or data processing jobs is likely to have a performance issue at a future time, the prediction being made based on real time status information and historical status information of the computing device, application, or data processing job and at least one predetermined criterion.


15.   The method of claim 14 in which the predicting includes predicting whether one of the computing devices is likely to have a capacity issue based on a number of data processing jobs predicted to be running on the computing device at a particular time and an average CPU usage of each of the data processing jobs.

39. (New) The method of claim 2, including enabling display, on the user interface, of
information indicative of relationships between at least some of the monitored computing
devices, at least some of the monitored applications, and at least some of the monitored data processing jobs.


2. The method of claim 1, wherein the monitoring includes monitoring the status of each of the one or more computing devices, the status of each of the one or more applications, and the status of each of the one or more data processing jobs using an integrated control system.


3. The method of claim 1, wherein enabling an action to be performed includes automatically performing the action.


6. The method of claim 1, wherein monitoring the status of a computing device includes monitoring one or more of a CPU usage of the computing device and a memory usage of the computing device



8. The method of claim 7, wherein enabling an action to be performed includes enabling a user to configure the application.

9. The method of claim 1, wherein monitoring the status of an application includes monitoring a license status of the application.

10. The method of claim 9, wherein enabling an action to be performed includes prompting a user for a license key associated with the application.

11. The method of claim 10, wherein enabling an action to be performed includes receiving the license key from the user and updating the license status of the application based on the received license key.

12. The method of claim 1, wherein monitoring the status of a data processing job includes monitoring the status of one or more services associated with the data processing job.
26. The method of claim 25, wherein monitoring the execution status of a data processing job includes monitoring one or more of an activity of the data processing job, an actual start time of the data processing job, an estimated start time of the data processing job, a processing duration associated with the data processing job, and a size of the data processing job. 



13. The method of claim 12, wherein the services include one or more of a database, a queue, and a file.
14. The method of claim 1, including providing, to a user, information indicative of one or more of the status of at least one of the computing devices, the status of at least one of the applications, and the status of at least one of the data processing jobs.


16. The method of claim 1, including automatically identifying one or more of at least one of the computing devices to be monitored, at 

19. The method of claim 1, including predicting that one of the computing devices, applications, or data processing jobs is likely to have a performance issue at a future time, the prediction being made based on real time status information and historical status information of the computing device, application, or data processing job and at least one predetermined criterion.


20. The method of claim 19 in which the predicting includes predicting whether one of the computing devices is likely to have a capacity issue based on a number of data processing jobs predicted to be running on the computer device at a particular time and an average CPU usage of each of the data processing jobs.

28. The method of claim 1, including displaying, on a user interface, to information indicative of relationships among the one or more computing devices, the one or more applications, and the one or more jobs.






The current method claims 2-15, 39 as in the table above, and the methods of claims 1-29, and 30-33 in the US patent are featured for monitoring status of computing devices and of applications hosted in the device. The current claims, when processes a job, include receiving input and outputting data records, where data includes fields. The US patent claims, when processes a job, include receiving and outputting data records.
It would be obvious to an ordinary of skills in the art before the effective filing the Application to include data with fields or any for users to view, but both are for performing 

As per claims 16-26:
- Claims 16-26 are directed to the non-transitory computer readable storage medium, and the claimed recitations have the claimed functionality corresponding to the method of claims 2-15, and 39. In the US patent, the claims 34-49 are directed to a storage medium having claimed functionality corresponding to the methods of claims 1-29 therein.
Therefore, the claims 16-26 of the current Application have been DP rejected in the same submission as of claims 2-15, 39 above.

As per claims 27-37, and 38:
- Claims 27-37 and 38 are directed to the computer systems, and the claimed recitations have the claimed functionality corresponding to the method of claims 2-15, and 39. In the US patent, the claims 50-65, and 66 are directed to the systems having claimed functionality corresponding to the methods of claims 1-29 therein.
Therefore, the claims 27-37, and 38 of the current Application have been DP rejected in the same submission as of claims 2-15, 39 above.


Allowable Subject Matter
Claims 2-39 are subjected to the issue above, however the claims would be allowed if the issue is resolved..


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
July 30, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191